
	
		I
		111th CONGRESS
		2d Session
		H. R. 6272
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Giffords (for
			 herself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Homeowners Assistance Program of the
		  Department of Defense to eliminate the discretion of the Secretary of Defense
		  to set an earlier termination date for the eligibility of a member of the Armed
		  Forces for homeowner assistance when the member is permanently reassigned by
		  order of the United States Government to a duty station or home port outside a
		  50-mile radius of the member’s base or installation of
		  residence.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Homeowner Assistance
			 Program Extension Act.
		2.Definite
			 termination date for availability of homeowner assistance for members of the
			 Armed Forces permanently reassigned during mortgage crisisSection 1013(a)(3)(C) of the Demonstration
			 Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374(a)(3)(C)) is
			 amended by striking September 30, 2012, or an earlier end date
			 designated by the Secretary and inserting September 30,
			 2012.
		
